COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Adriene Sibley

Appellate case number:    01-16-00035-CV

Trial court case number: CI50979

Trial court:              County Court at Law No. 3 & Probate Court of Brazoria County

       On January 15, 2016, relator, Adriene Sibley, filed a “Petition for Writ of Mandamus or
Prohibition.” In conjunction with the petition, relator filed a motion for emergency relief
requesting that this Court stay the trial court’s order compelling post-judgment discovery
pending our determination of relator’s petition. Relator’s motion for emergency relief is denied.
        It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: January 15, 2016